--------------------------------------------------------------------------------

Exhibit 10.4





September 14, 2020


Sandbridge Acquisition Corporation
1999 Avenue of the Stars, Suite 2088,
Los Angeles, CA 90067


Re:          Initial Public Offering


Ladies and Gentlemen:


This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Sandbridge Acquisition Corporation, a Delaware corporation
(the “Company”), and Citigroup Global Markets Inc. and UBS Securities LLC, as
representatives (the “Representatives”) of the several underwriters (each, an
“Underwriter” and collectively, the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”), of 23,000,000 of the Company’s
units (including up to 3,000,000 units that may be purchased by the Underwriters
to cover over-allotments, if any) (the “Units”), each comprising one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one redeemable warrant.  Each whole warrant (each, a
“Warrant”) entitles the holder thereof to purchase one share of Common Stock at
a price of $11.50 per share, subject to adjustment.  The Units will be sold in
the Public Offering pursuant to a registration statement on Form S-1 and a
prospectus (the “Prospectus”), filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on the New York Stock Exchange.  Certain capitalized terms used
herein are defined in paragraph 13 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Sandbridge Acquisition Holdings LLC, a Delaware limited
liability company (the “Sponsor”), GCCU IX LLC, a Delaware limited liability
company (“GCOF”), TOCU XXXIV LLC, a Delaware limited liability company (together
with GCOF, the “PIMCO Investors”), Sandbridge Sponsor LLC (“Sandbridge,” and
together with the PIMCO Investors, the “Investors”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team or is an advisor to the Company (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:




1.
It is acknowledged and agreed that the Company shall not enter into a definitive
agreement regarding a proposed Business Combination without the prior consent of
the Sponsor and the PIMCO Investors.





2.
The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The Sponsor and each Insider agrees not to
propose any amendment to the Charter to (a) modify the substance or timing of
the Company’s obligation to allow redemption in connection with a Business
Combination or to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within the time period set forth in the Charter
or (b) with respect to any other provision relating to stockholders’ rights or
pre-initial Business Combination activity, unless the Company provides Public
Stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares.




--------------------------------------------------------------------------------





The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her.  The Sponsor
and each Insider hereby agrees that if the Company seeks stockholder approval of
a proposed Business Combination, then in connection with such proposed Business
Combination, it, he or she shall vote any shares of Capital Stock owned by it,
him or her in favor of any proposed Business Combination. The Sponsor and each
Insider hereby waives, with respect to any shares of Common Stock held by it,
him or her, if any, any redemption rights it, he or she may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of (i) a stockholder vote to approve
such Business Combination, or (ii) a stockholder vote to approve an amendment to
the Charter to (a) modify the substance or timing of the Company’s obligation to
allow redemption in connection with a Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within the time period set forth in the Charter or (b) with respect to any other
provision relating to stockholders’ rights or pre-initial Business Combination
activity (although the Sponsor and the Insiders shall be entitled to liquidation
rights with respect to any Offering Shares it or they hold if the Company fails
to consummate a Business Combination within the time period set forth in the
Charter). If the Company engages in a tender offer in connection with any
proposed Business Combination, the Sponsor and each Insider agrees that it, he
or she will not seek to sell its, his or her shares of Common Stock to the
Company in connection with such tender offer.





3.
The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or an independent accounting firm that such Business
Combination is fair to the Company from a financial point of view.




 
4.
During the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock (but excluding
Units and shares of Common Stock purchased in the Public Offering or thereafter)
owned by it, him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Founder Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii).  Each of the Insiders and the Sponsor acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 4 or paragraph 8 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver.  Any release
or waiver granted shall only be effective two business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.



2

--------------------------------------------------------------------------------

 
5.
In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”), which for purposes of
clarification shall not extend to any other shareholders, members or managers of
the Sponsor, or any of the other undersigned, agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
shall (x) apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per
Offering Share and (ii) the actual amount per Offering Share held in the Trust
Account as of the date of the liquidation of the Trust Account, if less than
$10.00 per Offering Share is then held in the Trust Account due to reductions in
the value of the trust assets, less interest earned on the funds in the Trust
Account which may be withdrawn to pay franchise and income taxes, (y) not apply
to any claims by a third party or a Target which executed a waiver of any and
all rights to the monies held in the Trust Account (whether or not such waiver
is enforceable) and (z)  not apply to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”).  In the event that
any such executed waiver is deemed to be unenforceable against such third party,
the Indemnitor shall not be responsible to the extent of any liability for such
third party claims.  The Indemnitor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.




 
6.
To the extent that the Underwriters do not exercise their over-allotment option
to purchase up to an additional 3,000,000 Units within 45 days from the date of
the Prospectus (and as further described in the Prospectus) in full, the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 750,000 multiplied by a fraction (i) the numerator of which is 3,000,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,000,000. 
For clarity, the forfeiture shall yield the result that the Initial Stockholders
will own an aggregate of 20% of the Company’s issued and outstanding shares of
Capital Stock after the Public Offering (assuming, for purposes of this
calculation, that the Initial Stockholders do not purchase any Units in the
Public Offering).




 
7.
(a)          Ken Suslow, Joe Lamastra and Richard Henry hereby agree not to
participate in the formation of, or become an officer or director of, any other
any other special purpose acquisition company with a class of securities
registered under the Exchange Act until the Company has entered into a
definitive agreement regarding an initial Business Combination or has sooner
failed to complete a Business Combination within the time period set forth in
the Charter.



3

--------------------------------------------------------------------------------

 


(b)         The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 8(a), 8(b) and, solely as to each D&O
Insider, 10, as applicable, of this Letter Agreement, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach. The
Investors shall also be entitled to seek injunctive relief, in addition to any
other remedy that such parties may have in law or in equity, in the event of a
breach under this Letter Agreement.




 
8.
(a)          The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or shares of Common Stock issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination or (B) subsequent to the Business Combination,
(x) if the last sale price of the Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the “Founder
Shares Lock-up Period”).




 


(b)          The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of the Company’s initial Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).




 

(c)          Notwithstanding the provisions set forth in paragraphs 8(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 8(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
affiliate of the Sponsor or to any member(s) of the Sponsor, any affiliates of
such members and funds and accounts advised by such members; (b) in the case of
an individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of the laws of descent and distribution
upon death of such person; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the securities were originally purchased; (f) in
the event of the Company’s liquidation prior to the completion of an initial
Business Combination; (g) by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
or (h) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Common
Stock for cash, securities or other property subsequent to the completion of an
initial Business Combination; provided, however, that, in the case of
clauses (a) through (e) or (g), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein.




 
9.
Prior to the consummation of the initial Business Combination, each of the PIMCO
Investors (collectively) and Sandbridge shall have the right to appoint one
representative to the Board of Directors of the Company and one observer of the
Board of Directors of the Company commencing on the effective date of the
registration statement on Form S-1 related to the Public Offering until the
earlier to occur of (i) any Business Combination or (ii) either Sandbridge or
the PIMCO Investors transferring or disposing of any of their membership
interests in the Sponsor, other than to an affiliate of such investor.  The
Sponsor agrees to vote the Founder Shares in favor of each of Sandbridge’s and
the PIMCO Investors’ appointees to the Board when each of Sandbridge and the
PIMCO Investors’ appointees are up for election.



4

--------------------------------------------------------------------------------

 
10.
Each of the Insiders who is or is nominated to be a director or officer of the
Company (each, a “D&O Insider”) agrees to serve in such capacity until the
earlier of the consummation by the Company of an initial Business Combination,
the liquidation of the Company, or his or her removal, death or incapacity.  The
Sponsor and each D&O Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.  Each D&O Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all material respects and does not omit
any material information with respect to the D&O Insider’s background and
contains all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act.  Each D&O Insider’s
questionnaire furnished to the Company and the Representatives is true and
accurate in all material respects.  Each D&O Insider represents and warrants
that: it, he or she is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.




 
11.
Except as disclosed in the Prospectus, neither the Sponsor nor any Insider, nor
any affiliate of the Sponsor or any Insider, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate, the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).




 
12.
The Company, the Sponsor, each Investor and each Insider represents and
warrants, severally and not jointly, that it, he or she has full right and
power, without violating any agreement to which it, he or she is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement and, as applicable, to serve as an officer, advisor and/or director on
the board of directors of the Company and hereby consents to being named in the
Prospectus as an officer, advisor and/or director of the Company.




 
13.
As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Capital
Stock” shall mean, collectively, the Common Stock and the Founder Shares;
(iii) “Founder Shares” shall mean the 5,750,000 shares of the Company’s Class B
common stock, par value $0.0001 per share, initially issued to the Sponsor (up
to 750,000 shares of which are subject to complete or partial forfeiture by the
Sponsor if the over-allotment option is not exercised in full by the
Underwriters); (iv) “Initial Stockholders” shall mean the Sponsor and any
Insider that holds Founder Shares; (v) “Private Placement Warrants” shall mean
the Warrants to purchase up to 6,000,000 shares of Common Stock of the Company
(or 6,600,000 shares of Common Stock if the over-allotment option is exercised
in full by the Underwriters) that the Sponsor has agreed to purchase for an
aggregate purchase price of $6,000,000 (or $6,600,000 if the over-allotment
option is exercised in full by the Underwriters), or $1.00 per Warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust
account into which the net proceeds of the Public Offering and certain proceeds
from the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).



5

--------------------------------------------------------------------------------

 
14.
The Company will maintain an insurance policy or policies providing directors’
and officers’ liability insurance, and each D&O Insider shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any of the Company’s directors or officers.




 
15.
The Company shall not, without the prior consent of each of the Investors, (i)
include the name of the Investors or any of their respective affiliates in any
disclosure, marketing materials, tombstones and other usages in connection with
the Public Offering, otherwise related to the activities of the Company, or in
connection with the initial Business Combination or thereafter; (ii) amend any
term of the Founder Shares, including, but not limited to, the economic terms or
terms regarding transferability; (iii) amend any term of the Private Placement
Warrants, including, but not limited to, economic terms or terms regarding
transferability; or (iv) amend any terms of the Trust Account.




 
16.
This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.  This Letter Agreement may not
be changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.




 
17.
No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties, except that any of the Investors may assign its rights, interests
and obligations hereunder to any affiliate of such Investor.  Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.  This Letter Agreement shall be binding on the Company, the Sponsor,
the Investors and each Insider and their respective successors, heirs and
assigns and permitted transferees.




 
18.
Nothing in this Letter Agreement shall be construed to confer upon, or give to,
any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof.  All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.




 
19.
This Letter Agreement may be executed in any number of original, facsimile or
other electronic counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.




 
20.
This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.



6

--------------------------------------------------------------------------------

 
21.
This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of
Wilmington, in the State of Delaware, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.




 
22.
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile or e-mail transmission.




 
23.
This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided that
paragraph 5 of this Letter Agreement shall survive such liquidation.



7

--------------------------------------------------------------------------------

 
Sincerely,
     
SANDBRIDGE ACQUISITION HOLDINGS LLC
           

By:
/s/ Richard Henry     Name:   Richard Henry     Title:
 Manager






 
GCCU IX LLC
           

By:
/s/ Russell D. Gannaway     Name:  Russell D. Gannaway     Title:  Authorized
Person




















 
TOCU XXXIV LLC
           

By:
/s/ Russell D. Gannaway     Name:  Russell D. Gannaway     Title:  Authorized
Person




















  SANDBRIDGE SPONSOR LLC            

By:
/s/ Richard Henry     Name  Richard Henry     Title  Chief Financial Officer



















[Signature Page to Letter Agreement]


--------------------------------------------------------------------------------






 
/s/ Ken Suslow          

Ken Suslow      
/s/ Joe Lamastra          

Joe Lamastra    
/s/ Richard Henry          

Richard Henry    
/s/ Domenico De Sole          

Domenico De Sole    
/s/ Ramez Toubassy          

Ramez Toubassy    
/s/ Jamie Weinstein          

Jamie Weinstein    
/s/ Thomas Hilfiger          

Thomas Hilfiger





Acknowledged and Agreed:
 
 
 
 
 
SANDBRIDGE ACQUISITION CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Richard Henry

 
 
Name:

 Richard Henry
 
 
Title:

 Chief Financial Officer
 









[Signature Page to Letter Agreement]


--------------------------------------------------------------------------------